IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                               VILLAGE OF UNION V. BESCHEINEN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


             VILLAGE OF UNION, NEBRASKA, A MUNICIPAL CORPORATION, APPELLEE,
                                               V.

                              WILLIAM J. BESCHEINEN, APPELLANT.


                              Filed June 9, 2015.   No. A-14-821.


       Appeal from the District Court for Cass County: JEFFREY J. FUNKE, Judge. Affirmed.
       Kevin K. Knake, of Law Office of Richard L. Alexander, for appellant.
       Mindy Rush Chipman, of Rush Chipman Law Office, for appellee.


       MOORE, Chief Judge, and PIRTLE and BISHOP, Judges.
       MOORE, Chief Judge.
       The district court for Cass County found William J. Bescheinen to be in contempt of a prior
order which had required him to abate public nuisances on nine of his properties. For a sanction,
the court sentenced Bescheinen to a term of 90 days in jail, but stayed the imposition of the
sentence for 180 days to allow Bescheinen to abate the nuisances and purge himself of the
contempt. Bescheinen appeals from the order finding him in contempt and the sanction imposed.
We find no merit to Bescheinen’s arguments and affirm.
                                  FACTUAL BACKGROUND
       The Village of Union (Village) is a municipal corporation located in Cass County,
Nebraska, and organized pursuant to Neb. Rev. Stat. § 17-201 et seq. (Reissue 2012). Bescheinen
is a resident of the Village and owns various parcels of real property within the Village’s
boundaries. On April 5, 2011, the Village’s Board of Trustees declared by resolutions that nine of
Bescheinen’s properties were public nuisances and required Bescheinen to abate the nuisances



                                              -1-
within 15 days of receiving notice of the resolutions. Commonly described, Bescheinen’s nine
properties that were declared to be nuisances include: (1) the former schoolhouse; (2) the adjacent
school property; (3) the south school property; (4) the laundromat; (5) the feed store building; (6)
125 West Main Street; (7) 123 West Main Street; (8) the County building; and (9) 111 Rock Street.
Bescheinen appealed the resolutions passed by the Board of Trustees and requested a hearing
before the Board. Following this hearing, the Board of Trustees denied Bescheinen’s appeal.
        On July 13, 2011, the Board of Trustees declared by resolution that Bescheinen had failed
to abate the public nuisances on his properties as declared in the April 5 resolutions. The Board of
Trustees also stated that Bescheinen would be fined $10 per day, beginning on July 14, 2011, until
he abated the public nuisances on each of the nine properties.
        In addition to the daily fines, the Village also initiated litigation in the district court against
Bescheinen seeking various relief. Specifically the Village sought (1) a determination that
Bescheinen’s nine properties were public nuisances in violation of the Village ordinances; (2) an
order requiring Bescheinen to abate the nuisances or, upon his failure to do so, an order permitting
the Village to abate the nuisances at Bescheinen’s expense; (3) an injunction prohibiting
Bescheinen from maintaining the nuisances on his properties; (4) a daily $10 fine assessed against
each property for Bescheinen’s failure to abate the nuisances; and (5) an injunction prohibiting
Bescheinen from trespassing on the Village property located at 127 West Main Street. Bescheinen
counterclaimed against the Village seeking declaratory relief. He contended that the Village’s
nuisance ordinances were not enacted according to the proper Village procedure and also failed to
comply with Nebraska statutory law. Both parties moved for summary judgment.
        On January 18, 2013, the district court filed an order in which it granted summary judgment
in favor of the Village and denied Bescheinen’s motion. The court found all nine of Bescheinen’s
properties to be public nuisances and permanently enjoined Bescheinen from maintaining the
nuisances on these properties. Further, the court required Bescheinen to take the following action
to abate the nuisances within 180 days of the order:
                a. Former school house: (1) Repair and replace the bricks in the northeast corner of
        the schoolhouse or demolish the entire building; (2) Repair and replace any broken out
        windows or demolish the entire building; (3) Repair and replace the roof of the building or
        demolish the entire building; (4) Remove all wrecked, inoperable, or disabled automobiles
        or parts of automobiles and all wrecked, inoperable, or disabled machinery/equipment or
        parts of machinery/equipment; and (6) Remove all scrap iron from the premises or place
        such scrap iron in covered bins or galvanized iron receptacle[s].
                b. Adjacent school property: (1) Remove all trash and litter from the yard of such
        premises; (2) Remove all wrecked, inoperable, or disabled automobiles or parts of
        automobiles and all wrecked, inoperable, or disabled machinery/equipment or parts of
        machinery/equipment; and (3) Remove all scrap iron from the premises or place such scrap
        iron in covered bins or galvanized iron receptacle[s].
                c. South school property: (1) Remove all trash and litter from the yard of such
        premises; (2) Remove all wrecked, inoperable, or disabled automobiles or parts of
        automobiles and all wrecked, inoperable, or disabled machinery/equipment or parts of




                                                   -2-
machinery/equipment; and (3) Remove all scrap iron from the premises or place such scrap
iron in covered bins or galvanized iron receptacle[s].
         d. Laundromat: (1) Repair the roof of the building or demolish the entire building;
(2) Repair and replace any broken out windows or demolish the entire building; (3) Repair
and replace the interior ceiling of the building or demolish the entire building; (4) Remove
the trailer from the premises; (5) Paint the building; (6) Remove all trash or litter from the
interior of the building; and (7) Repair the front façade of the building or demolish the
entire building.
         e. Feed store: (1) Repair the roof of the building or demolish the entire building; (2)
Repair and replace any broken out or missing windows or demolish the entire building; (3)
Repair and replace all rotting wood on the exterior of the building or demolish the entire
building; and (4) Repair the structure of the building so that the west wall stops pulling
away from the south wall or demolish the entire building.
         f. 125 West Main Street: (1) Remove all trash and litter from the yard of such
premises; (2) Remove all wrecked, inoperable, or disabled automobiles or parts of
automobiles and all wrecked, inoperable, or disabled machinery/equipment or parts of
machinery/equipment; (3) Remove the scrap iron from the rear of the property or place
such scrap iron in covered bins or galvanized iron receptacle[s]; (4) Remove the floor of
the former café from the premises; (5) Repair the roof of the building or demolish the entire
building; (6) Repair the foundation of the building or demolish the entire building; and (7)
Repair and replace the rotten wood on the exterior of the building or demolish the entire
building.
         g. 123 West Main Street: (1) Remove all trash and litter from the yard of such
premises; (2) Remove all wrecked, inoperable, or disabled automobiles or parts of
automobiles and all wrecked, inoperable, or disabled machinery/equipment or parts of
machinery/equipment; (3) Remove the scrap iron from the rear of the property or place
such scrap iron in covered bins or galvanized iron receptacle[s]; (4) Remove the floor of
the former café from the premises; (5) Repair the roof of the building or demolish the entire
building; (6) Repair the founding of the building or demolish the entire building; (7) Repair
and replace the rotten wood on the exterior of the building or demolish the entire building;
and (8) Repair and replace all broken out or missing windows or demolish the entire
building.
         h. County building: (1) Remove all trash and litter from the yard of such premises;
(2) Remove all wrecked, inoperable, or disabled automobiles or parts of automobiles and
all wrecked, inoperable, or disabled machinery/equipment or parts of
machinery/equipment; and (3) Remove all scrap iron from the premises or place such scrap
iron in covered bins or galvanized iron receptacle[s].
         i. 111 Rock Street: (1) Remove all trash and litter from the yard of such premises;
(2) Remove all wrecked, inoperable, or disabled automobiles or parts of automobiles and
all wrecked, inoperable, or disabled machinery/equipment or parts of
machinery/equipment; (3) Remove all scrap iron from the premises or place such scrap




                                         -3-
       iron in covered bins or galvanized iron receptacle[s]; and (4) cease storing and leaving
       equipment on the premises such as drainage tubing and tractors.

In addition to those required actions, the court also ordered Bescheinen to pay a $1,000 fine to the
Village and enjoined Bescheinen from trespassing on the Village’s property at 127 West Main
Street. Bescheinen did not appeal from the order.
        On August 2, 2013, the Village filed an application for contempt alleging that Bescheinen
had failed to abate the nuisances as required in the January 18, 2013, order. The Village also
alleged that Bescheinen had not paid the fines assessed against him in the order. On April 11, 2014,
the district court held a show cause hearing on the Village’s contempt application.
        The Village presented extensive evidence to support its contention that Bescheinen had
willfully failed to abate the nuisance properties. The court received numerous pictures of the nine
properties received into evidence which demonstrated the conditions of the property at the time of
the January 2013 order and prior to the show cause hearing. Duane Hardbarger, the chairman of
the Village’s Board of Trustees, testified to the findings of his inspections of Bescheinen’s
properties in May 2012 and January 2014. Hardbarger testified that Bescheinen had not made
significant progress to abate the nuisances on the three schoolhouse properties. Specifically,
Bescheinen had not fixed the bricks in the northeast corner of the building, replaced or repaired
windows, replaced or repaired the roof, or removed trash and scrap metal from the properties. As
to the laundromat, Hardbarger testified that Bescheinen had done nothing to abate the nuisance
other than painting the front of the property. As of the hearing, a trailer remained parked behind
the building, the inside of the building remained full of junk, and the front façade was severely
cracked. The feed store also remained a nuisance property and its roof had blown off into
neighboring properties prior to the hearing. On 123 and 125 West Main Street, 111 Rock Street,
and the County building, Bescheinen had failed to remove all inoperable machinery from the
properties as required and continued to use the properties to store equipment, vehicles, and scrap
metal. Hardbarger stated that he did not observe Bescheinen make any attempts to abate the
nuisances in the period between the entry of the summary judgment order and the Village filing
its application for contempt.
        In addition to Hardbarger’s testimony, the Village also presented testimony from Joe
McQuinn, a superintendent for Anderson Excavating. McQuinn has 42 years’ experience in
building demolition, including 15 years’ experience preparing bids for demolition work, and had
been retained by the Village to estimate the cost of demolishing a number of Bescheinen’s
properties. McQuinn inspected the schoolhouse property, the feed store, 123 West Main Street,
and the laundromat and prepared a bid for the demolition of each of these properties. The process
for demolishing the buildings on each of these properties would entail removing any asbestos,
demolishing the building, hauling away debris, taking out footings, and backfilling to the
surrounding grade. McQuinn estimated the demolition of the schoolhouse would take 50-60 days,
while the other buildings could each be demolished in approximately 30 days. Finally, McQuinn
provided an estimated cost of demolishing each building: $135,182 for the schoolhouse; $83,700
for the feed store; $26,160 for 123 West Main Street; and $34,500 for the laundromat.




                                               -4-
         In addition to providing his own estimates, McQuinn also testified to the reasonableness
of the demolition bids Bescheinen obtained from Dale Sharp in October 2013. According to the
record, Sharp had estimated demolition costs of $315,000 for the schoolhouse; $360,000 for the
feed store; $190,000 for 123 West Main Street; and $125,000 for the laundromat. McQuinn
testified that Sharpe’s bids for demolishing these same properties were “outrageous”, “a little
high”, and not reasonable.
         Along with its evidence related to the condition of the nine properties, the Village also
adduced evidence related to Bescheinen’s finances. As of April 2013, Bescheinen had an
approximate net worth of $637,000. He also earns approximately $50,000 a year from his soil
conservation contracting business along with a monthly Social Security payment. Bescheinen also
testified that it was a possibility he would sell his farmland, valued at $785,000, in order to comply
with the court’s order.
         Bescheinen testified that he had completed a portion of the abatement work required by the
court’s order. He stated that he had painted the floor of the laundromat, removed the café floor
from the rear of 123 and 125 West Main Street, repaired the roof and windows on 125 West Main
Street, removed the drainage tubing from 111 Rock Street, and removed a portion of the trash that
had accumulated at the County building. In addition to these efforts, Bescheinen hauled numerous
loads of scrap metal from the schoolhouse properties and exchanged this metal for over $20,000.
         Despite his efforts, Bescheinen admitted that work remained to be done on a number of the
properties and he did not believe that he could complete this work even if he had another six
months. Bescheinen testified that the court’s order required a lot of work to be completed and he
has not had enough time to do everything required of him. The record also demonstrates that
Bescheinen has attempted to complete the abatement work with only the help of his two sons and
infrequent assistance from a few friends. Steven Heyen testified that he has performed work for
Bescheinen in exchange for a reduction of debt he owed. Heyen has assisted Bescheinen move
cars, repair a roof and windows, and cut up firewood. Another friend, Mark Tilton, has advertised
some of Bescheinen’s items for sale on Craigslist and has sold various items to “pickers” who visit
the properties. Tilton also attempted to sell the schoolhouse property for over $1 million.
         On May 2, 2014, the district court entered an order finding Bescheinen in civil contempt
for failing to abate the nuisances on his properties. The court explained that its prior order had
required Bescheinen to complete a substantial amount of work to abate the nuisances on his
properties and the court acknowledged that Bescheinen had taken some steps toward completing
this work. However, the progress Bescheinen had made paled in comparison to the amount of work
that remained, which the court listed in detail. The court also noted that Bescheinen did not return
to the court to seek additional time to complete the abatements, hire sufficient laborers to complete
the work, or allow others to remove the abatements for him. Finally, the court concluded that
Bescheinen had sufficient financial resources to complete the abatement. The court scheduled a
sentencing hearing for a later date.
         On August 11, 2014, Bescheinen appeared for a sentencing hearing for his contempt. At
the hearing, the court permitted each party to present evidence as to the current condition of the
properties. The parties’ evidence demonstrated that Bescheinen made substantial progress toward
complying with the court’s order of abatement in the period between the show cause and



                                                -5-
sentencing hearings. Nonetheless, Bescheinen acknowledged that work remained for him to attain
full compliance with the court’s order. The schoolhouse building and the feed store still required
substantial repairs or to be demolished. Bescheinen testified that he believed he had located a
contractor capable of completing the required work on the schoolhouse building and also informed
the court that he was looking at trying to demolish the feed store.
         Though the court acknowledged the progress Bescheinen had made, it found that the
abatement had not been completed. To ensure compliance with its prior order, the court declared
that it was imposing a sentence which was “remedial in nature”. The court sentenced Bescheinen
to serve 90 days in jail, but announced that it would stay the sentence for six months to allow
Bescheinen time to fully alleviate the nuisances and purge himself of the contempt. In the
subsequent written order, the court stated that this period of incarceration was coercive in nature
and not punitive.
         Bescheinen appeals.
                                  ASSIGNMENTS OF ERROR
        In his brief, Bescheinen assigns a total of 12 errors. However, the argument portion of the
brief only contains three separate arguments. For an appellate court to consider an alleged error, a
party must specifically assign and argue it. Melanie M. v. Winterer, 290 Neb. 764, 862 N.W.2d 76
(2015). This being the case, we will only consider those errors Bescheinen has properly assigned
and argued in his brief.
        Bescheinen claims, summarized and restated, that the district court erred when it (1)
granted summary judgment in favor of the Village, (2) found him to be in contempt of the prior
order and imposed a punitive sanction, and (3) allowed the Village to offer Joe McQuinn’s
testimony.
                                    STANDARD OF REVIEW
        In a civil contempt proceeding where a party seeks remedial relief for an alleged violation
of a court order, an appellate court employs a three-part standard of review in which (1) the trial
court’s resolution of issues of law is reviewed de novo, (2) the trial court’s factual findings are
reviewed for clear error, and (3) the trial court’s determinations of whether a party is in contempt
and of the sanction to be imposed is reviewed for abuse of discretion. In re Interest of Zachary D.
and Alexander D., 289 Neb. 763, 857 N.W.2d 323 (2015).
        In proceedings where the Nebraska Evidence Rules apply, the admissibility of evidence is
controlled by the Nebraska Evidence Rules; judicial discretion is involved only when the rules
make discretion a factor in determining admissibility. State v. Merchant, 285 Neb. 456, 827
N.W.2d 473 (2013). Where the Nebraska Evidence Rules commit the evidentiary question at issue
to the discretion of the trial court, an appellate court reviews the admissibility of evidence for an
abuse of discretion. Id. An abuse of discretion occurs when a trial court’s decision is based upon
reasons that are untenable or unreasonable or if its action is clearly against justice or conscience,
reason, and evidence. Id.




                                                -6-
                                            ANALYSIS
Jurisdiction to Review Summary Judgment Order.
         In his first assignment of error, Bescheinen requests this court’s review of the district
court’s order granting summary judgment to the Village. He asserts that the district court erred in
granting summary judgment because there were genuine issues of material fact as to whether
public nuisances existed on his properties.
         Before reaching the legal issues presented for review, it is the duty of an appellate court to
determine whether it has jurisdiction over the matters before it, irrespective of whether the issue
is raised by the parties. Carney v. Miller, 287 Neb. 400, 842 N.W.2d 782 (2014). Pursuant to Neb.
Rev. Stat. § 25-1912 (Reissue 2008), in order to vest an appellate court with jurisdiction, a party
must file an appeal within 30 days of the entry of a judgment, decree, or final order. A party’s
failure to timely appeal from a final order prevents an appellate court from exercising jurisdiction
over the issues raised and decided in that order. Pinnacle Enters. V. City of Papillion, 286 Neb.
322, 836 N.W.2d 588 (2013). For an order to be final, the order must ordinarily dispose of the
whole merits of the case. See Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).
          We do not have jurisdiction to review the district court’s summary judgment order. The
court entered its summary judgment order on January 18, 2013, and Bescheinen did not appeal
from the order. This order conclusively determined that Bescheinen’s properties contained public
nuisances and ordered him to take various measures to abate the nuisances. This order disposed of
the whole merits of the Village’s action against Bescheinen.
         When Bescheinen failed to abate the nuisances as ordered, the Village initiated contempt
proceedings to enforce the relief the district court previously granted. Civil contempt proceedings
are instituted to preserve and enforce the rights of private parties to the suit and to compel
obedience to orders and decrees made to enforce the rights and to administer the remedies to which
the court has found them to be entitled. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661,
782 N.W.2d 848 (2010), overruled on other grounds, Hossaini v. Vaelizadeh, 283 Neb. 369, 808
N.W.2d 867 (2012). The Village’s initiation of contempt proceedings to enforce a final summary
judgment order did not extend Bescheinen’s time to appeal from that order.
         Because Bescheinen failed to timely appeal from the district court’s summary judgment
order, we do not have jurisdiction to address that order in this appeal.
Contempt and Sanction.
        Bescheinen also argues that the district court abused its discretion when it found him to be
in contempt. He asserts that he did not willfully fail to abate the nuisances. Rather, he believes the
evidence shows that he had been working toward compliance with the court’s order but had been
slowed by adverse weather, lack of interest by contractors he contacted, and his own business
concerns. The Village disagrees, asserting that the evidence demonstrates Bescheinen’s failure to
abate the nuisances on his properties was willful.
        When a party to an action fails to comply with a court order made for the benefit of the
opposing party, such act is ordinarily a civil contempt, which requires willful disobedience as an
essential element. Hossaini v. Vaelizadeh, supra. “Willful” means the violation was committed




                                                 -7-
intentionally, with knowledge that the act violated the court order. Id. Outside of statutory
procedures imposing a different standard, it is the complainant’s burden to prove civil contempt
by clear and convincing evidence. Id. Clear and convincing evidence means that amount of
evidence which produces in the trier of fact a firm belief or conviction about the existence of a fact
to be proved. In re Interest of Zachary D. and Alexander D., 289 Neb. 763, 857 N.W.2d 323
(2015).
        We reject Bescheinen’s assertion that the evidence demonstrates that he had made
substantial progress toward abating the nuisances on his properties. Clearly, there is some evidence
in the record indicating that Bescheinen had made some of the repairs required in the court’s
January 2013 order, including repairing some of the broken windows, painting the front of the
laundromat, and removing some of the trash and scrap metal from various properties. Yet, the
record also includes clear and convincing evidence that these repairs only satisfied a small portion
of the abatement work required in the court’s order. By his own admission, Bescheinen had not
abated all of the nuisances at the schoolhouse properties, 111 Rock Street, or the laundromat, and
had not done any work toward abating the nuisances at the feed store property. The Village’s
photographic evidence at the show cause hearing demonstrated that many of Bescheinen’s
properties were still utilized for storing trash, litter, wrecked and inoperable vehicles and
equipment, and scrap metals. Various buildings also required substantial work or complete
demolition before they would comply with the court’s order. The district court did not err when it
concluded that Bescheinen had not complied with the January 2013 order.
        We also find that the Village adduced clear and convincing evidence that Bescheinen’s
failure to abate the nuisances on his properties was willful. There is evidence in the record that
Bescheinen possesses the necessary equipment and experience to complete the abatement work
himself and the financial resources to hire third parties to do the work on his behalf. Additionally,
there is further evidence that Bescheinen has been able to sell some of the scrap metal he has
accumulated for over $20,000. Therefore, because he has the experience, equipment, and resources
to handle the abatement work, Bescheinen’s failure to comply can only be attributed to his
indifference toward the court’s order. His own testimony reveals that he has completed this work
only when it was convenient with his work schedule and has only intermittently hired friends to
help him with some of the work. If Bescheinen had truly been attempting to comply with the
court’s order, but found it impossible because of his business demands and the amount of time
required to complete the work, he could have raised such issues with the court and requested
additional time. He never attempted to take any such action. The district court did not err when it
determined Bescheinen’s contempt was willful.
        Finally, Bescheinen contends that the district court abused its discretion by imposing a
punitive sanction. He asserts the 90-day sentence which the court stayed for 180 days to give him
the opportunity to comply with the January 2013 order does not provide a reasonable purge plan.
We disagree.
        In general, civil contempt sanctions are remedial if they coerce the contemnor’s obedience
for the benefit of a private party or compensate a complainant for losses sustained. Smeal Fire
Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010), overruled on other grounds,
Hossaini v. Vaelizadeh, 283 Neb. 369, 808 N.W.2d 867 (2012). A coercive contempt sanction is



                                                -8-
conditioned upon the contemnor’s continued noncompliance with a court order; i.e., the defendant
is in a position to mitigate the sentence by complying with the court’s order. See id. In contrast,
criminal contempt sanctions are punitive. They vindicate the court’s authority and cannot be ended
by any act of the contemnor. Id. A court can impose criminal, or punitive, sanctions only if the
proceedings afford the protections offered in a criminal proceeding. Id.
          In arguing that the sanction was punitive, Bescheinen places considerable emphasis on our
previous decision in City of Beatrice v. Meints, 12 Neb. Ct. App. 276, 671 N.W.2d 243 (2003),
overruled on other grounds by Smeal Fire Apparatus Co. v. Kreikemeier, supra. In Meints, we
reviewed contempt proceedings brought to enforce a prior court order which had declared the
defendant’s property to constitute a public nuisance. Similar to the present case, Meints’ property
had been used to store substantial numbers of old automobiles and parts, equipment, furniture, and
other kinds of trash and litter. The court ordered Meints to abate the nuisance by removing the
items from the property within 90 days from the date of the order. When Meints did not comply
with the order, the City brought contempt proceedings 7 years after the order had been entered.
          The trial court found Meints in contempt and set the matter for sentencing. At the
sentencing hearing, the district court sentenced Meints to 120 days in jail, but gave him the
opportunity to purge himself of the contempt finding and sentence by placing the property into
compliance as previously ordered. Two weeks later, the court held a subsequent hearing at which
it found Meints had failed to purge himself of the contempt and ordered him to serve the sentence.
Meints appealed to this court and we reversed.
          In analyzing the court’s sanction, we reasoned that when the court originally sentenced
Meints to 120 days in jail, but gave him the opportunity to comply with the earlier order, such a
sanction was coercive. At that time, Meints still “held the keys to his jail cell”. Id. at 280, 671
N.W.2d at 248. However, when the court ordered Meints to serve the jail sentence the sanction
ceased to be coercive because it was no longer subject to mitigation. The imprisonment was for a
definite period of time, and the court was now punishing Meints instead of attempting to exact
compliance with its earlier order.
          The present case is distinguishable from Meints. Bescheinen received a 90-day jail
sentence, but has been given 180 days to purge himself of the contempt. At this point, the sanction
is still coercive because it is subject to mitigation. If Bescheinen complies with the court’s prior
order, he will not have to serve the sentence.
          The district court did not abuse its discretion when it found Bescheinen in contempt and
imposed a sanction. This assigned error is without merit.
McQuinn’s Testimony.
        As explained above, the Village retained McQuinn to testify regarding the expense of
demolishing four buildings located on Bescheinen’s properties. McQuinn also opined that the bids
Bescheinen obtained to demolish the same buildings were unreasonable. Bescheinen objected to
McQuinn’s testimony at the show cause hearing on the basis that it was irrelevant. Bescheinen
informed the court that he was not going to present a defense that he was financially unable to
abate the nuisances. The court overruled the objections because it reasoned that it had the power




                                               -9-
to order restitution to the Village in the contempt proceedings. Part of that restitution could include
the cost of demolition and removal of the buildings on the properties.
         On appeal, Bescheinen again contends that the court erred when it allowed McQuinn’s
testimony regarding the reasonableness of the bids Bescheinen obtained. Bescheinen asserts that
this testimony was only offered to impeach his sincerity in obtaining those bids and the testimony
was intended to demonstrate that his bids were artificially inflated.
         We reject Bescheinen’s arguments. McQuinn’s testimony was clearly relevant to the issue
of whether Bescheinen was able to financially comply with the court’s order to repair or demolish
certain buildings. Establishing a reasonable cost to demolish these buildings was necessary and
relevant to support the Village’s allegation that Bescheinen’s failure to follow the court’s order to
abate the nuisances was willful. The district court did not abuse its discretion when it permitted
McQuinn to testify regarding the reasonableness of the bids to demolish those buildings. This
assigned error is without merit.
                                          CONCLUSION
        Because Bescheinen did not appeal the summary judgment order within 30 days, we do not
have jurisdiction to review that order. We also determine that the district court did not abuse its
discretion when it found Bescheinen to be in contempt and imposed a sanction.
                                                                                       AFFIRMED.




                                                - 10 -